FILED
                           NOT FOR PUBLICATION                              APR 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MAX REED II,                                     No. 14-15323

              Plaintiff - Appellant,             D.C. No. 3:11-cv-00066-HDM-
                                                 WGC
 v.

AARON TRACY; et al.,                             MEMORANDUM*

              Defendants - Appellees.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                       Argued and Submitted March 16, 2016
                            San Francisco, California

Before: McKEOWN, WARDLAW, and TALLMAN, Circuit Judges.

      Max Reed II appeals the district court’s decisions denying leave to amend

his complaint, granting partial summary judgment to the defendants, and excluding

certain witnesses at trial. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. The district court did not abuse its discretion in denying Reed leave to

amend his complaint. Reed sought to add new claims and join new defendants

more than a year after expiration of the deadline to amend pleadings. The district

court reasonably concluded that Reed had not shown good cause for the lengthy

delay in seeking leave to amend, and adding new defendants would prejudice the

existing defendants and unduly delay the litigation. See Fed. R. Civ. P. 16(b)(4);

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–10 (9th Cir. 1992).

      2. The district court did not err in granting summary judgment for the

defendants on Reed’s access to courts claim. Because Reed had notice that actual

injury was an issue in his case, the district court did not run afoul of Federal Rule

of Civil Procedure 56(f). On the merits, Reed failed to “demonstrate that a

nonfrivolous legal claim had been frustrated or was being impeded” in either his

criminal, habeas, or civil case. Lewis v. Casey, 518 U.S. 343, 353 (1996) (footnote

omitted). Moreover, because Reed’s criminal conviction has not been reversed on

direct appeal or otherwise invalidated, his claims related to his criminal case are

barred by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).

      3. The district court did not abuse its discretion in excluding two witnesses

whom Reed wished to call at trial. The “district court is vested with ‘broad

discretion to make discovery and evidentiary rulings conducive to the conduct of a


                                           2
fair and orderly trial,’” Amarel v. Connell, 102 F.3d 1494, 1515 (9th Cir. 1996)

(quoting Campbell Indus. v. M/V Gemini, 619 F.2d 24, 27 (9th Cir. 1980)), and it

“may exclude testimony from witnesses not listed in the pretrial witness list,” Price

v. Seydel, 961 F.2d 1470, 1474 (9th Cir. 1992). Reed failed to file a pretrial order,

and neither excluded witness was essential to his case: Anthony Thomas lacked

personal knowledge of the retaliatory search at issue, and Peter Petzing’s testimony

would have been largely cumulative of the testimony and emails already in

evidence. Thus, Reed was not prejudiced by the district court’s decisions.

      AFFIRMED.




                                          3